Citation Nr: 1017388	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-36 625	)	DATE
	)
	)


THE ISSUE

Whether there was clear an unmistakable error (CUE) in an 
August 27, 2008, Board of Veterans' Appeals (Board) decision 
that denied entitlement to a rating in excess of 30 percent 
for residual strain, right anterior rotator cuff and 
acromioclavicular (AC) joint with loss of motion and 
arthritis.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to October 
1974, and with the National Guard for various periods of time 
from approximately December 1978 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) by virtue of the Board's original jurisdiction over 
claims of clear and unmistakable error (CUE) in prior Board 
decisions.  See 38 U.S.C.A. § 7111(e) (West 2002).  The 
Veteran has moved for review of a Board decision of August 
27, 2008, which denied a rating in excess of 30 percent for 
the Veteran's residual strain, right anterior rotator cuff 
and AC joint with loss of motion and arthritis.

The the issue of entitlement to a rating in excess of 30 
percent has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In August 2008, the Board denied a rating in excess of 30 
percent for the Veteran's residual strain, right anterior 
rotator cuff and AC joint with loss of motion and arthritis.

2.  The August 2008 Board decision was supported by evidence 
then of record, the correct facts as known at that time were 
before the Board, and was in accordance with existing law and 
regulations.  


CONCLUSION OF LAW

The August 2008 Board decision does not contain clear and 
unmistakable error. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that there is clear and unmistakable 
error (CUE) in a Board decision of August 27, 2008, which, in 
pertinent part, denied a rating in excess of 30 percent for 
the Veteran's residual strain, right anterior rotator cuff 
and AC joint with loss of motion and arthritis.  He asserts 
that the Board committed error by relying on a 2007 VA 
examination that includes false statements about him.  See 
October 2008 statement. 

The Board denied a rating in excess of 30 percent for the 
Veteran's residual strain, right anterior rotator cuff and AC 
joint with loss of motion and arthritis in a decision of 
August 27, 2008.  All final Board decisions are subject to 
revision on the basis of CUE except for those decisions that 
have been appealed to and decided by the Court, and decisions 
on issues that have subsequently been decided by the Court.  
See 38 C.F.R. § 20.1400.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  See 38 C.F.R. § 20.1400.  A party disagreeing with 
the Board's denial of a motion for revision based on CUE in a 
prior Board decision can appeal that determination to the 
Court.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d). 

CUE is a very specific and rare kind of error.  It is the 
kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  See 38 C.F.R. § 20.1403(a). 

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
See 38 C.F.R. § 20.1403(b)(1).  For a Board decision issued 
on or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could be reasonably 
expected to be part of the record.  See 38 C.F.R. § 
20.1403(b)(2). 

To warrant revision on the grounds of CUE, there must have 
been an error in the Board's adjudication of the appeal, 
which if it had not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See 38 
C.F.R. § 20.1403(c).  Examples of situations that are not 
clear and unmistakable error include (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in the Board's decision; (2) the Secretary's failure to 
fulfill the duty to assist; and (3) a disagreement as to how 
the facts were weighed or evaluated.  See 38 C.F.R. § 
20.1403(d).  Clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
See 38 C.F.R. § 20.1403(e). 

As noted above, the Veteran had active service from August 
1973 to October 1974, and service with the National Guard for 
various periods of time from approximately December 1978 to 
March 1992.  Service connection for recurrent dislocation of 
the right shoulder was initially established by way of the 
December 1975 Board decision.  A 10 percent rating was 
assigned for right shoulder dislocation by a February 1976 
rating decision, effective October 31, 1974. 

In a July 1979 rating decision, 20 percent rating was 
assigned for the right shoulder disability, recharacterized 
as trauma to right shoulder, multiple incidents, with 
residual strain at the anterior rotator cuff ad the AC joint, 
with periodic pain and exacerbation, effective April 3, 1979.  
In December 1980, the RO issued a decision continuing the 
Veteran's 20 percent rating for his right shoulder 
disability.  The Veteran filed a notice of disagreement with 
the rating assigned.  A Statement of the Case (SOC) was 
issued as to that issue in February 1981, however, the 
Veteran failed to perfect the appeal.  In April 1988, the 
Veteran filed a claim for an increased rating for his right 
shoulder disability.  In January 1989, the RO issued a 
decision continuing the Veteran's 20 percent rating for his 
right shoulder disability.

After a March 1992 decision proposing to reduce the rating to 
10 percent, the RO issued a July 1992 rating decision 
reducing the right shoulder disability rating to 10 percent 
effective October 1, 1992.  A March 1993 rating decision 
continued the 10 percent rating.  The Veteran filed a notice 
of disagreement with the rating assigned. A Statement of the 
Case (SOC) was issued as to that issue in August 1993, and 
the Veteran perfected the appeal with a VA Form 9 received in 
September 1993.  A July 1999 rating decision restored the 20 
percent rating for the right shoulder disability, effective 
October 1, 1992.  In an August 2000 Board decision, a 30 
percent rating was granted for the Veteran's right shoulder 
disability.  In a September 2000 rating decision, the RO 
effectuated the Board's August 2000 decision, granting a 30 
percent rating, effective July 30, 1998.  The Board notes 
that the Veteran submitted a notice of disagreement with the 
RO's September 2000 rating decision; however, the RO lacked 
jurisdiction over that issue and no Notice of Appeal was 
filed regarding the issue of an increased rating for the 
Veteran's right shoulder disability.

In June 2001, the Veteran submitted another claim for an 
increased rating for his right shoulder disability.  An 
August 2002 rating decision continued the 30 percent rating.  
The Veteran filed a notice of disagreement with the rating 
assigned.  An SOC was issued in April 2003, and the Veteran 
perfected the appeal with a VA Form 9 received in May 2003.  
A supplemental SOC was issued in June 2007.  The Board's 
August 2008 decision continued the 30 percent rating for his 
right shoulder disability and denied entitlement to service 
connection for a left hip disability.  However, the only 
issue for which the Veteran has alleged CUE is the August 
2008 Board denial of a rating in excess of 30 percent for his 
right shoulder disability.

The Veteran alleges CUE in the Board's August 27, 2008, 
decision with regard to his claim for an increased rating for 
his right shoulder disability on the basis that false 
statements were made on his prior examination.

In evaluating the Veteran's CUE motion, the Board must 
examine what evidence, applicable statutes, and relevant 
regulations were before the Board at the time of its August 
2008 decision.  A determination that there was a "clear and 
unmistakable error" must be based on the record and the law 
that existed at the time of the prior decision of the Board, 
and subsequently developed evidence is not germane. Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  

The Board notes that there is no indication in this case that 
the correct facts were not before the Board in August 2008.  
In its 2008 decision, the Board reviewed the service 
treatment records, post-service private records and VA 
treatment records, and the VA examination reports of 2002, 
2006, and 2007.  The decision noted specifically the 
Veteran's symptoms as noted in the 2002, 2006, and 2007 VA 
examination reports.  There was no evidence to suggest that 
the Veteran's range of motion of the right shoulder was 
limited to less than 25 degrees from the side to warrant a 
higher disability rating.  The Board found that the evidence 
revealed that no increase was warranted due to the limitation 
of motion caused by pain, as is required by 38 C.F.R. §§ 4.40 
and 4.45, as well as DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1998).  

This information from the Board's 2008 decision underscores 
the basis for the Board's decision and its rationale.  The 
Board's discussion establishes that it considered pertinent 
evidence of record, as well as the applicable regulations, 
including 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201, as 
well as 38 C.F.R. §§ 4.40 and 4.45.  The Board now finds that 
the Board decision of August 2008 that continued the 
Veteran's right shoulder disability 30 percent rating was 
based on the correct facts as they were known at that time.  

A review of the evidence of record at the time of that 
decision does not yield a finding that there was any 
incorrect application of the facts to this claim.  While the 
2008 Board decision did not discuss the Veteran's July 2003 
VA examination of the right shoulder, this error is not the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The evidence of 
record at the time of the August 2008 Board decision, 
including the July 2003 VA examination, showed that the 
moving party's overall disability picture more closely 
approximated a level of disability consistent with a 30 
percent rating.  The evidence does not support a finding that 
the disability was such that an increased rating was 
warranted. 

The Board further finds that the August 2008 decision did not 
include an incorrect application of the law, including that 
pertaining to assignment of ratings.  The Board cited 
pertinent laws and regulations, namely 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5201, and 38 C.F.R. §§ 4.40 and 4.45. 
The Board also considered the applicability of additional 
diagnostic codes, but found that 5200 was not applicable and 
that a higher rating under 5203 was not possible.

The Board further stated that there was no basis upon which 
to refer the matter to the Compensation and Pension Service 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b), because there is no evidence of frequent 
hospitalization or marked interference with employment to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule. 

The Board concludes that the decision of 2008 did not 
incorrectly apply any of the applicable regulations.  The 
evidence available to the Board at the time of the decision 
provided at least an arguable basis for the Board's findings 
that no more than a 30 percent rating is warranted for the 
Veteran's right shoulder disability. 

With regard to the Veteran's allegation of error regarding 
the 2007 VA examination, the Board finds that it is 
interpreted as a claim that VA failed in its duty to assist 
the Veteran which cannot rise to the level of CUE.  The Board 
points out that even if true, a failure to fulfill the duty 
to assist (to obtain additional records or an examination) is 
not a basis for finding CUE.  38 C.F.R. § 20.1403(d)(2).  
"[T]he VA's breach of the duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete rather than an incorrect record." See Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  The Board notes that 
there is no allegation that VA had any relevant documents in 
its possession that were not considered.  38 C.F.R. § 
1403(b)(2). 

For these reasons, the Board finds that the decision of 
August 2008 was in accordance with the applicable law and 
regulations.  Given that the decision was in accordance with 
the known facts and was in accordance with the applicable law 
and regulations, the Board finds that there is no CUE in the 
August 27, 2008 decision. Accordingly, the motion is denied. 

The Board notes that in Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(Court) held that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
clear and unmistakable error.  See also Parker v. Principi, 
15 Vet. App. 407, 412 (2002) (Court noted that although the 
Secretary filed a motion, with which the Veteran agreed, 
seeking a remand for readjudication of a CUE question in 
light of the enactment of the VCAA, the basis for the motion 
had no merit following the Court's decision in Livesay 
finding that the VCAA was not applicable to CUE matters).  
Taking these factors into consideration, there is no 
prejudice to the Veteran in having proceeded to consider the 
motion on the merits. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


ORDER

The Veteran's motion to revise an August 27, 2008, Board 
decision, which continued a 30 percent rating for his 
service-connected residual strain, right anterior rotator 
cuff and AC joint with loss of motion and arthritis, on the 
basis of clear and unmistakable error, is denied.




                       
____________________________________________
	M.G. MAZZUCCHELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



